[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                            SEPTEMBER 18, 2007
                                No. 07-10347                 THOMAS K. KAHN
                          ________________________               CLERK


                  D. C. Docket No. 05-00362-CV-3-MCR-MD

MICHAEL T. MCLAREN,

                                                       Plaintiff-Appellant,

                                       versus

SHERIFF RON MCNESBY,
in his official capacity as
Sheriff of Escambia County, Florida,
RENE VASQUEZ REGUINDIN,
in his individual capacity,

                                                       Defendants-Appellees.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (September 18, 2007)

Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:
      Michael T. McLaren appeals the district court’s grant of summary

judgement in favor of Defendants Ron McNesby, Sheriff of Escambia County, and

Rene Vasquez Reguindin, Deputy Sheriff, on the grounds that defendants were

entitled to qualified immunity. Count I of the complaint is a 42 U.S.C. § 1983

claim against Reguindin in his individual capacity for unlawful detention. Count II

is a state law claim for unlawful detention pled in the alternative against both

Reguindin and McNesby. The district court granted summary judgment in favor of

Reguindin on Count I and, declining to exercise supplemental jurisdiction over the

state law claims, dismissed Count II without prejudice.

      We affirm the grant of qualified immunity, agreeing with the district court

that McLaren cannot show improper detention as a result of a failure to disclose

truly exculpatory evidence.

      AFFIRMED.




                                           2